DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks page 7, filed May 16, 2022, with respect to the objection to the specification, rejection of claim 9 under 35 U.S.C. 112(b) and the rejection of claims 7-9 under 35 U.S.C. 101 have been fully considered and are persuasive.  The objection of the specification and rejection of the claim has been withdrawn. 
	Applicant’s arguments and amendments, see remarks page 7, filed May 16, 2022, with respect to the objection to the claims have been considered. The Examiner notes the typographical error of the prior objection. The objection has been presented again below.
	Applicant's arguments filed May 16, 2022 with respect to the rejection of claims 1-6 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 	Applicant argues:
	
    PNG
    media_image1.png
    95
    756
    media_image1.png
    Greyscale
…
	
    PNG
    media_image2.png
    132
    761
    media_image2.png
    Greyscale

	The Examiner respectfully disagrees. The Examiner notes that the claim language has been amended to recite “a compass”, however, the amendment and/or arguments do not persuasively set for that the claimed invention is not directed to an abstract idea. As noted in the Non-Final Office action (under the 35 U.S.C. 101) the preamble of the claim has not been clearly delineated from the body of the claim. For example, is the preamble of the claim “A compass including:”? or “A compass including a magnetic field sensor for determining the strength and/or direction of a component of an planetary magnetic field, comprising:”? or something else?
	As presented, the claim recites an abstract idea (step 1): provide an indication of the value of V1-V2, the magnitude of which provides an indication of the strength of the said component, and the sign of which provides an indication of the direction of the said component.
	As outlined in the Non-Final Office Action, the remaining claim elements have been interpreted to be additional claim elements that neither integrate the abstract idea into a practical application (step 2A) nor amount to significantly more (step 2B). As resented, the novelty of the clamed invention appears to be directed to the algorithm e.g. calculating a value V1-V2, the magnitude of which provides an indication of the strength.
	MPEP §2106.04 recites:
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

	Therefore, the Examiner maintains that the claims are directed to an abstract idea and, consequently, are not patent eligible.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the claim(s) as presented do not clearly identify where the preamble of the claim(s) end and the body of the claim begins. Examiner suggests utilizing a colon (and newline). Further, the claim does not delineate between each of the claim limitations. Examiner suggests amending the claims such that each claim limitation begins on a new line and is separated by a semicolon. 
Claim(s) 1 is/are objected to because of the following informalities:  the claim(s) recites “an planetary”, for consistency the Examiner suggests --a planetary--.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


See claim objection(s)s above. Applicant has not clearly identified where the preamble of the claim ends and the body of the claim begins.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a processor to provide an indication of the value of V1-V2, the magnitude of which provides an indication of the strength of the said component, and the sign of which provides an indication of the direction of the said component.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in via mathematical operations but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed using mathematics. For example, but for the “a processor” language, “provide” in the context of this claim encompasses the user manually calculating the difference between V1 and V2. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical equations, formulas, equations or calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a voltmeter connected in the circuitry to provide a measure of the voltage across the magnetic sensing element, an electrical energy supply connector connected to the magnetic sensing element to supply an electrical current which passes through that element when the sensor is in use, and switches to reverse the direction of the flow of electrical current through the magnetic sensing element between successive measurements of the said voltage by the said voltmeter, characterised in that the magnetic sensing element comprises a coil surrounding magnetic material, in that the electrical energy source connector and the said switches are connected to the said coil, in that the voltmeter is connected to measure the voltage across the said coil, and in that the circuitry further comprises a timer connected within the circuitry to cause the voltmeter to provide measurements V1 and V2 respectively at times T1 and T2 which occur after successive operations of the switches respectively at times T0 and T5, to initiate the passage of electrical current through the coil in respective opposite directions, such that T1-T0=T2-5=ΔT, where ΔT is a predetermined period of time.
	The limitation is recited at a high-level of generality such that it amounts no more than mere instructions to data gathering to provide the necessary input for the mathematical concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere data gathering. Adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. See MPEP 2106.05(g). The claim is not patent eligible.
	Claims 2-6 depend from claim 1 and recites the same abstract idea in claim 1. The additional claim elements recited in claims 2-6 serve merely to add additional insignificant extra-solution activity to the judicial exception. Consequently, the additional elements do not impose any meaningful limits on practicing the abstract idea therefore they neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Roth et al. in U.S. Patent 5,091,697 teaches “A magnetometer and method for measuring magnetic field strength particularly adapted for use in an electronic flux gate compass” (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865